The plaintiff below brought his suit against one only, whereas there were two administrators. The defendant filed no plea in writing, but at the trial moved for a non-suit upon that ground. The justice overruled the motion, and judgment was given for the plaintiff. The administrators sued out the certiorari, to be relieved from this judgment; and the court ruled, 1. That the error in bringing the suit was fatal. And 2. That a defendant need not plead it in abatement, in writing, in the court for the trial of small causes, but might take advantage of it, by motion for a nonsuit.
Judgment reversed.